Case 1:17-bk-11953   Doc 58   Filed 01/07/20 Entered 01/07/20 16:22:10   Desc Main
                              Document     Page 1 of 6
Case 1:17-bk-11953   Doc 58   Filed 01/07/20 Entered 01/07/20 16:22:10   Desc Main
                              Document     Page 2 of 6
Case 1:17-bk-11953   Doc 58   Filed 01/07/20 Entered 01/07/20 16:22:10   Desc Main
                              Document     Page 3 of 6
Case 1:17-bk-11953   Doc 58   Filed 01/07/20 Entered 01/07/20 16:22:10   Desc Main
                              Document     Page 4 of 6
Case 1:17-bk-11953   Doc 58   Filed 01/07/20 Entered 01/07/20 16:22:10   Desc Main
                              Document     Page 5 of 6
Case 1:17-bk-11953       Doc 58   Filed 01/07/20 Entered 01/07/20 16:22:10         Desc Main
                                  Document     Page 6 of 6



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                CINCINNATI DIVISION

 In Re:                                         Case No. 1:17-bk-11953

 Candace Rae Dalton
                                                Chapter 13
  Aka Candace R Sterwerf

 Debtor.                                        Judge Jeffery P. Hopkins

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on January 7, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on January 7, 2020 addressed to:

          Candace Rae Dalton, Debtor
          1455 Hazelgrove Drive
          Cincinnati, OH 45240

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
